DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January, 2021 is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November, 2020 has been entered.

Response to Amendment
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination under 37 CFR 1.114, filed on 16 November, 2020 with the, now entered, submission. Accordingly, claims 1-20 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 17 have been amended to recite, “wherein the second width is larger than the first width”, wherein the first and second widths correspond, respectively, to a width of the upstream side portion of the motor support and a width of the downstream side portion of the motor support. However, the recitation of such limitation is considered to be new matter. Applicant cites figures 2, 4, and 8 and paragraphs 73 and 74 as showing support for the claim amendments, including the above claim recitation. First, the figures are not provided to be drawn to a particular scale, nor depict a relation between the first width and second width, to provide that the relationship between the elements was intended to provide that a second width of the downstream side portion of the motor support is larger than the upstream side portion of the motor support. Second, paragraphs 73 and 74, as originally filed, discuss a relation between the downstream side portion’s end width to the maximum width of the motor support, but does not For examination purposes, it is being construed that the claim limitation is directed towards wherein the second width is a most downstream width of the downstream portion and the first width is a most upstream width of the upstream portion, which is supported by the specification, in that the upstream portion has a width increasing from the first width at the upstream side to the maximum width of the motor support member and the downstream portion decreases from the maximum width of the motor support member to the second width at the downstream side (see figures 2, 4, and 8; par. 8, 24, 66-68, and 132).
Claims 2-16 and 18-20, respectively, depend from independent claims 1 and 17, and therefore, are further rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-10,12, 15-14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUZUKI (JP 2010-60242 A – see previously provided English machine translation within NPL designated as JP5322542 English Machine Translation for citations; published 18 March, 2010).
As to claim 1 (as interpreted for examination purposes, in the rejection of at least claim 1, under 35 U.S.C. 112(a)), SUZUKI discloses an outdoor unit(10) of an air conditioner (par. 1, line 14), the outdoor unit comprising:
a blower(22A or 22B) configured to flow air(par. 12, lines 123-124);
a heat exchanger (21) disposed upstream of an airflow direction of a blower (par. 12, lines 120-024; figures 5 and 7 showing the airflow, W, in view of airflow designation of par. 27, lines 332-333); and
a housing (11) configured to accommodate the blower and the heat exchanger(figures 1-2, 4-5, and 7; par.11, line 97-par. 12, line 122);
wherein the blower(22A or 22B) comprises a fan(50; par. 15, lines 175-176), a motor driving the fan (26; par. 15, lines 175-177), and a motor support member (combination of 24R with 81 and 82 or combination of 24L with 81 and 82), through which air generated by a rotation of the fan flows (figure 2 and 5-7 showing the airflow, W, in view of airflow designation of par. 27, lines 332-333), to support the motor(par. 18, lines 205-211; par. 24, lines 286-288);
combination of 24R with 81 and 82 or combination of 24L with 81 and 82; par. 31, lines 384-391) has a cross sectional shape (see annotated figure 8(A)) comprising: 
an upstream portion (combination of 81 and 24L/24R) having a first length(see annotated figure 8(A)) and a width that continually increases from a first width at an upstream side(width of tip, T, of 81; par. 27, lines 326-332) to a maximum width at a downstream side of the airflow direction(see annotated figure 8 (A); portion, 81, of the upstream portion has a tapered shaped of an isosceles triangle as designated in par. 27, lines 326-328, which continuously increases to the maximum width, X, as designated in par. 30, line 368-par. 31, line 385), and 
a downstream portion(82) having a second length (see annotated figure 8 (A)) and  a width that continually decreases from the maximum width to a second width (width of tip, T, of 82; par. 28, lines 344-348) at the downstream side of the airflow direction (see annotated figure 8 (A); portion 82, of the downstream portion has a tapered shape of an isosceles triangle as designated in par. 28, lines 344-346, which continuously decreases from the maximum width, X, in view of par. 30, lines 368-374),
wherein the maximum width is a plane of transition (see annotated figure 8, wherein each the upstream and downstream portions are defined, and a point, at the maximum width, transitions from the defined upstream portion to the defined downstream portion) perpendicular to the airflow direction (see annotated figure 8 (A));
wherein the overall length of the motor support member is based only on the first length of the upstream portion and the second length of the downstream portion (see annotated figure 8 (A));
see annotated figure 8 (A); width of tip, T, of 82; par. 28, lines 344-348) and the first width is a most upstream width of the upstream portion (see annotated figure 8 (A); width of tip, T, of 81; par. 27, lines 326-332); and
wherein a downstream end of the downstream portion has a width in a direction perpendicular to the airflow direction (see annotated figure 8 (A)).



    PNG
    media_image1.png
    1033
    1524
    media_image1.png
    Greyscale

Annotated Figure 8 (A)

As to claim 3, SUZUKI discloses a ratio of an upstream portion length (X1) to the maximum width (X) is equal to 1.00(par. 30, lines 368-373, wherein an upstream portion length could be the length of the protrusion of 81, wherein it is denoted as being equal to X1, which is the same as the maximum width, X) and less than 1.50 (par. 30, lines 368-373, wherein an upstream portion length could be the length of the protrusion of 81, wherein it is denoted as being equal to X1, which is the same as the maximum width, X, causing the ratio to be less than 1.50).

As to claim 4, SUZUKI discloses wherein a ratio of a downstream portion length (X2) to the upstream portion length (X1) is greater than 0.58(par. 30, lines 368-373, wherein an upstream portion length could be the length of the protrusion of 81, wherein it is denoted as being equal to X1, which is the same as a length of the protrusion of 82, which is denoted as being equal to X2) and equal to 1.00(par. 30, lines 368-373, wherein an upstream portion length could be the length of the protrusion of 81, wherein it is denoted as being equal to X1, which is the same as a length of the protrusion of 82, which is denoted as being equal to X2).

As to claim 6, SUZUKI discloses wherein the cross-sectional shape of the motor support member is formed in a longitudinal direction of the motor support member (as shown in figures 5 or 6, the cross-sectional shape, defined by combination of 24R with 81 and 82 or combination of 24L with 81 and 82; par. 31, lines 384-391, shown in figure 8 extends along the longitudinal direction, up and down).

As to claim 7, SUZUKI discloses wherein the cross-sectional shape of the motor support member is adjacent to a blade of the fan (as shown in figures 2, 6, and 7, with the cross-sectional shape, defined by combination of 24R with 81 and 82 or combination of 24L with 81 and 82; par. 31, lines 384-391, being adjacent to the blade of the fan being the arced structures of the impeller fan, 50).

As to claim 8, SUZUKI discloses wherein the cross-sectional shape of the motor support member is adjacent to the motor (as shown in figure 6 with the cross-sectional shape, defined by combination of 24R with 81 and 82 or combination of 24L with 81 and 82; par. 31, lines 384-391, being adjacent to a centrally located motor, 26, which is surrounded on left and right sides by two motor support structures, combination of 24R with 81 and 82 and combination of 24L with 81 and 82).

As to claim 9, SUZUKI discloses wherein the motor support member(see annotated figure 8 (B)) comprises a motor supporter (24L or 24R; par. 18, lines 206-208 and par. 21, line 244) formed of a metal material(par. 19, lines 215-217) to form a downstream side of the motor support member and a rectifier(81) formed of a resin (par. 25, lines 305-307) to form an upstream side of the motor support member(see annotated figure 8 (B)).

    PNG
    media_image2.png
    1040
    1447
    media_image2.png
    Greyscale

Annotated Figure 8(B)

As to claim 10, SUZUKI discloses wherein the motor supporter comprises an opening toward an upstream side (see annotated figure 8 (B), wherein the opening is formed by the U-shaped structure of the motor supporter) and the rectifier(81) is provided such that a downstream end portion thereof(81B; par. 27, lines 326-339) is inserted into the opening (see annotated figure 8 (B); par. 27, lines 326-339).

As to claim 12, SUZUKI discloses an additional rectifier (82)installed on a cross-section of the downstream side of a motor supporter (see annotated figure 8 (C); par. 28, lines 348-349).

    PNG
    media_image3.png
    994
    1446
    media_image3.png
    Greyscale

Annotated Figure 8(C)
As to claim 14, SUZUKI discloses a step (90; par. 29, lines 358-364;par. 39, lines 482-483) formed such that a width of the additional rectifier is smaller than a downstream end width of the motor supporter (see annotated figure 8(C), the connection end of the additional rectifier, 82 at 82B, has a width of X, as shown within figure 8 (not visible in 8(C) with the annotations), such that if the tapered surface of the additional rectifier were provided with serrations,90, causing material to be removed, then the width would be smaller than the downstream end width of the motor supporter, which is the same width as the surface, 82B, connected to the motor supporter at this downstream end).

As to claim 15, SUZUKI discloses wherein the motor supporter comprises an opening open toward the upstream side (see annotated figure 8 (B)) and the rectifier surrounds the upstream side, opposite side surface, and the downstream side of the motor supporter (see annotated figure 8 (B), wherein the rectifier surrounds inside opposite surfaces of 70C/70B, an inside surface of 70A, which is at a downstream side of the motor supporter, and upstream surfaces at the tops of 70C/70B).

As to claim 17 (as interpreted for examination purposes, in the rejection of at least claim 1, under 35 U.S.C. 112(a)), SUZUKI discloses a blower(22A or 22B) comprising:
a fan(50; par. 15, lines 175-176);
a motor driving the fan (26; par. 15, lines 175-177); and 
a motor support member (combination of 24R with 81 and 82 or combination of 24L with 81 and 82),  disposed on a flow path (figure 2 and 5-7 showing the airflow, W, in view of airflow designation of par. 27, lines 332-333) through which air generated by a rotation of the fan flows (figure 2 and 5-7 showing the airflow, W, in view of airflow designation of par. 27, lines 332-333), to support the motor(par. 18, lines 205-211; par. 24, lines 286-288),
wherein the motor support member(combination of 24R with 81 and 82 or combination of 24L with 81 and 82; par. 31, lines 384-391) has a cross sectional shape (see annotated figure 8(A)) comprising: 
combination of 81 and 24L/24R) having a first length(see annotated figure 8(A)) and a width that continually increases from a first width at an upstream side(width of tip, T, of 81; par. 27, lines 326-332) to a maximum width at a downstream side of the airflow direction(see annotated figure 8 (A); portion, 81, of the upstream portion has a tapered shaped of an isosceles triangle as designated in par. 27, lines 326-328, which continuously increases to the maximum width, X, as designated in par. 30, line 368-par. 31, line 385), and 
a downstream portion(82) having a second length (see annotated figure 8 (A)) and  a width that continually decreases from the maximum width to a second width (width of tip, T, of 82; par. 28, lines 344-348) at the downstream side of the airflow direction (see annotated figure 8 (A); portion 82, of the downstream portion has a tapered shape of an isosceles triangle as designated in par. 28, lines 344-346, which continuously decreases from the maximum width, X, in view of par. 30, lines 368-374),
wherein the maximum width is a plane of transition (see annotated figure 8, wherein each the upstream and downstream portions are defined, and a point, at the maximum width, transitions from the defined upstream portion to the defined downstream portion) perpendicular to the airflow direction (see annotated figure 8 (A));
wherein the overall length of the motor support member is based only on the first length of the upstream portion and the second length of the downstream portion (see annotated figure 8 (A));
wherein the second width is a most downstream width of the downstream portion (see annotated figure 8 (A); width of tip, T, of 82; par. 28, lines 344-348) and the first width is a most see annotated figure 8 (A); width of tip, T, of 81; par. 27, lines 326-332); and
wherein a downstream end of the downstream portion has a width in a direction perpendicular to the airflow direction (see annotated figure 8 (A)).

As to claim 19, SUZUKI discloses wherein the motor support member(see annotated figure 8 (B)) comprises a motor supporter (24L or 24R; par. 18, lines 206-208 and par. 21, line 244) formed of a metal material(par. 19, lines 215-217) to form a downstream side of the motor support member and a rectifier(81) formed of a resin (par. 25, lines 305-307) to form an upstream side of the motor support member(see annotated figure 8 (B)),
the motor supporter comprises an opening toward an upstream side (see annotated figure 8 (B), wherein the opening is formed by the U-shaped structure of the motor supporter) and the rectifier(81) is provided such that a downstream end portion thereof(81B; par. 27, lines 326-339) is inserted into the opening (see annotated figure 8 (B); par. 27, lines 326-339).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (JP 2010-60242 A – see previously provided English machine translation within NPL designated as JP5322542 English Machine Translation for citations; published 18 March, 2010).
As to claim 2, SUZUKI does not explicitly disclose the upstream portion and downstream portions being of a, respectively, increasing and decreasing curved width, wherein the upstream portion and the downstream portion have a cross-section curvedly connected therebetween.
However, it would have been obvious for one having ordinary skill in the art to provide the upstream and downstream portions to be curvedly increasing and curvedly decreasing in shape with a curvedly shaped cross-section disposed between the upstream and downstream portions, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP§ 2144.04-IV(b). With respect to SUZUKI, a motor support member of which has a shape that enables a decrease in flow resistance, reduced turbulence of the flow, and minimization of noise production is presented. see at least JP 2005315468, CN 102829514, JP S6141565, JP 2009133621, JP S5544124, US 2015/0159892 A1, and US 2009/0114376 A1, which have been previously provided to the Applicant as known concepts, to those having ordinary skill within the art,related to motor supporter design). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SUZUKI with a motor support member being curvedly shaped as claimed, dependent upon, not only a design choice, but upon on the known need within the field of endeavor to provide a decrease in flow resistance of the airflow and a decrease in turbulence produced when passing through the system, including the motor support member, to minimize noise propagation, known within the art to be designed towards (i.e. ideal shape for lowest noise production, least amount of turbulence produced, and least air flow/ventilation resistance). Further, note that in the instant application at paragraphs 9 and 67-69, the Applicant has not disclosed any criticality for the claimed limitations of being curvedly shaped among the three sections.

As to claim 5, SUZUKI discloses wherein the downstream end has a width that tapers from the maximum width (X) to a minimum width of the tip portion of the downstream end being 3mm(par. 30, lines 372-373; see figure 8),

Instead, SUZUKI discloses wherein the maximum width is equivalent to the initial width of the downstream end (width at 82B of 82), and that the initial width of this portion at a downstream end gradually decreases to the smallest width of a downstream end at the tip (tip of 82). Such that along the length of the taper between the initial maximum width and the minimum width, there could exists a width of the structure, at a downstream portion, that has a width in this range that is between or equal to the required ratio limits. Therefore, would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to cause the device of SUZUKI to have a ratio of a downstream end width to the maximum width being equal to or greater than 0.86 and equal to or less than 0.94, since it has been held that, “ a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” MPEP §2144.05-I.

As to claim 13, SUZUKI provides a shape of the additional rectifying member, but does not explicitly provide that it is formed in a shaped corresponding to a shape obtained by rotating a half of the cross sectional shape of the motor support member by 90 degrees counter clockwise or clockwise.
However, it would have been obvious for one having ordinary skill in the art to provide the additional rectifying member of a desired shaped, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See wherein the process of forming said shape is merely a product-by-process claim that is given limited patentable weight, as the patentability of the product does not depend on the method of production, but further that the shape of such a rectifying member could be formed by rotating a half of the motor support member cross-sectional shape by 90 degrees clockwise or counter-clockwise; See MPEP §2113), dependent upon, not only a design choice, but upon on the known need within the field of endeavor to provide a decrease in flow resistance of the airflow and a decrease in turbulence produced when passing through the system, including the motor support member, to minimize noise propagation, known within the art to be designed towards (i.e. ideal shape for lowest noise production, least turbulence produced, and least air flow/ventilation resistance). Further, note that in the instant application at paragraphs 20 and 98, the Applicant has not disclosed any criticality for the claimed limitations related to the shape.

As to claim 16, SUZUKI provides a shape of the downstream end portion of the rectifying member, but does not explicitly provide that it is formed in a shaped corresponding to a shape obtained by rotating a half of the cross sectional shape of the motor support member by 90 degrees counter clockwise or clockwise.
However, it would have been obvious for one having ordinary skill in the art to provide the additional rectifying member of a desired shaped, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). With respect to SUZUKI, a motor support member of which has a shape that enables a decrease in flow resistance, reduced turbulence of the flow, and minimization of noise production is presented. In addition to this, the additional rectifying member of SUZUKI is provided a shape deemed sufficient to provide the above aims through the design given. More so, various motor support member shapes, which include rectifying members within the design, are known to be utilized dependent upon the overall minimization of noise produced by creating a more streamlined design of the motor support members to decrease flow resistance of the airflow and decrease turbulence produced when passing through the system, including the motor support member. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SUZUKI with a rectifying member shaped as claimed (wherein the process of forming said shape is merely a product-by-process claim that is given limited patentable weight, as the patentability of the product does not depend on the method of production, but further that the shape of such a rectifying member could be formed by rotating a half of the of one side end portion of the motor support member by 90 degrees clockwise or counter-clockwise; See MPEP §2113), dependent upon, not only a design i.e. ideal shape for lowest noise production, least turbulence produced, and least air flow/ventilation resistance). Further, note that in the instant application at paragraph 104, the Applicant has not disclosed any criticality for the claimed limitations related to the shape.

As to claim 18, SUZUKI does not explicitly disclose the upstream portion and downstream portions being of a, respectively, increasing and decreasing curved width, wherein the upstream portion and the downstream portion have a cross-section curvedly connected therebetween.
However, it would have been obvious for one having ordinary skill in the art to provide the upstream and downstream portions to be curvedly increasing and curvedly decreasing in shape with a curvedly shaped cross-section disposed between the upstream and downstream portions, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP§ 2144.04-IV(b). With respect to SUZUKI, a motor support member of which has a shape that enables a decrease in flow resistance, reduced turbulence of the flow, and minimization of noise production is presented. However, various motor support member shapes are known to be utilized dependent upon the overall minimization of noise produced by creating a more streamlined design of the motor support members to decrease flow resistance of the airflow and decrease turbulence produced see at least JP 2005315468, CN 102829514, JP S6141565, JP 2009133621, JP S5544124, US 2015/0159892 A1, and US 2009/0114376 A1, which have been previously provided to the Applicant as known concepts, to those having ordinary skill within the art, related to motor supporter design). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SUZUKI with a motor support member being curvedly shaped as claimed, dependent upon, not only a design choice, but upon on the known need within the field of endeavor to provide a decrease in flow resistance of the airflow and a decrease in turbulence produced when passing through the system, including the motor support member, to minimize noise propagation, known within the art to be designed towards (i.e. ideal shape for lowest noise production, least amount of turbulence produced, and least air flow/ventilation resistance). Further, note that in the instant application at paragraphs 9 and 67-69, the Applicant has not disclosed any criticality for the claimed limitations of being curvedly shaped among the three sections.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (JP 2010-60242 A – see previously provided English machine translation within NPL designated as JP5322542 English Machine Translation for citations; published 18 March, 2010), in view of ISHIDA (US 2009/0114376 A1).
As to claim 11, SUZUKI does not further disclose a sealing member configured to seal between the motor supporter and rectifier.
However, ISHIDA is within the field of endeavor provided an outdoor unit of which contains a blower, heat exchanger, motor to drive the blower/fan of the blower, and motor support (abstract, lines 1-10). Specifically, the motor support member of ISHIDA is provided 163; par. 83, line 4) that is coupled to a rectifying member (164; par. 83,lines 1-2; par. 84, lines 1-2).  Within the space/gap formed between the rectifying member and the motor supporter a sealing member (165; par. 87, lines 1-18) is provided for the purpose of suppressing air from entering any gaps or spaces between the rectifying member and motor supporter (par. 87, lines 1-5). This prevents the generation of wind whistling(par.87, lines 1-5) during operation of the fan sucking air from upstream to downstream of the combined resulting structure. As it is apparent, the positioning of the rectifying member (81) within the motor supporter (24L or 24R; par. 18, lines 206-208 and par. 21, line 244) creates, or is shown to create, a small gap between the tops of the motor supporter (70C/70B) and the rectifying member (81 which extends over the tops of the motor supporter 70C/70B; see annotated figure 8(B)). In view of the teachings of ISHIDA, this gap, while slight, could provide for an airflow pathway that generates a wind whistling noise. One having ordinary skill within the art, would understand that this gap could be sealed with a sealing member, so as to prevent an opening for airflow, and subsequently, wind whistling due to the airflow through such a gap. It, therefore, would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify SUZUKI with the teachings of ISHIDA to incorporate a sealing member positioned as claimed for the purpose of further reducing noise generation during operation of the overall system and airflow movement past the motor support member formed of the motor supporter and rectifying member, through a slight gap therebetween.

As to claim 20, SUZUKI discloses wherein the motor support member(see annotated figure 8 (B)) comprises a motor supporter (24L or 24R; par. 18, lines 206-208 and par. 21, line 244) formed of a metal material(par. 19, lines 215-217) to form a downstream side of the motor 81) formed of a resin (par. 25, lines 305-307) to form an upstream side of the motor support member(see annotated figure 8 (B)).
However, SUZUKI does not further disclose a sealing member configured to seal between the motor supporter and rectifier.
ISHIDA is within the field of endeavor provided an outdoor unit of which contains a blower, heat exchanger, motor to drive the blower/fan of the blower, and motor support (abstract, lines 1-10). Specifically, the motor support member of ISHIDA is provided with a motor supporter (163; par. 83, line 4) that is coupled to a rectifying member (164; par. 83,lines 1-2; par. 84, lines 1-2).  Within the space/gap formed between the rectifying member and the motor supporter a sealing member (165; par. 87, lines 1-18) is provided for the purpose of suppressing air from entering any gaps or spaces between the rectifying member and motor supporter (par. 87, lines 1-5). This prevents the generation of wind whistling(par.87, lines 1-5) during operation of the fan sucking air from upstream to downstream of the combined resulting structure. As it is apparent, the positioning of the rectifying member (81) within the motor supporter (24L or 24R; par. 18, lines 206-208 and par. 21, line 244) creates, or is shown to create, a small gap between the tops of the motor supporter (70C/70B) and the rectifying member (81 which extends over the tops of the motor supporter 70C/70B; see annotated figure 8(B)). In view of the teachings of ISHIDA, this gap, while slight, could provide for an airflow pathway that generates a wind whistling noise. One having ordinary skill within the art, would understand that this gap could be sealed with a sealing member, so as to prevent an opening for airflow, and subsequently, wind whistling due to the airflow through such a gap. It, therefore, would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify SUZUKI with the teachings of ISHIDA to incorporate a sealing .

Response to Arguments
Applicant's arguments filed 16 November, 2020 have been fully considered but they are not persuasive.
At page 11, the Applicant alleges, “Suzuki fails to teach or suggest ‘an upstream portion having a first length and a width that continually increases from a first width at an upstream side to a maximum width, at a downstream side of the airflow direction,’ ‘a downstream portion having a second length and a width that continually decreases from the maximum width to a second width at the downstream side of the airflow direction,’ ‘wherein an overall length of the motor support member is based only on the first length of the upstream portion and the second length of the downstream portion,’ as recited in claim 1. Applicant asserts these allegations by pointing to annotated figure 8 from the Final Rejection mailed on 14 August, 2020. The Examiner agrees that with regards to the previous interpretation of the prior art, SUZUKI, that the previous prior art provides that the length would be longer than the claimed length within the present claim amendments filed on 16 November, 2020. To at least this point, the Examiner gives a new interpretation of SUZUKI (see annotated figures 8(A)-8(C)). The claim amendments provided that the upstream portion has a first length which continually increases from a first width to the maximum width (see interpretation of figure 8(A)), such that this does not negate the prior art incorporating, at least, an upstream portion which has a constant width section that see annotated figure 8(A)-8(C)) of SUZUKI, and the downstream portion is provided a second length which continuously decreases from the maximum width to a second width at a downstream side of the airflow direction (see annotated figure 8(A)). The Examiner believes this is an appropriate interpretation, as the upstream portion, or even the downstream portion, does not require presently that the width continually increase over the entire first length of the upstream portion (or entire second length of the downstream portion, if the downstream portion was construed to incorporate the originally cited “maximum width portion”). The Examiner believes that adding such a limitation to the claims would provide the claimed invention overcomes the prior art, in that SUZUKI clearly does not teach that the upstream, nor the downstream, portions, respectively, continuously increase over the entire first length from a first width at an upstream side to the maximum with or continuously decrease over the entire second length from the maximum width to a second width at a downstream side, such that the length is only based on these first and second widths. With this, the member could have a length defined only by the first length and the second length of the upstream and downstream portions that require the continuous change in width to a maximum width. For at least the above reasons recited, the Examiner is not persuaded to Applicant’s arguments, and presents a new interpretation of SUZUKI herein.
As to page 11, Applicant further argues the apex, T, of both the first and second rectifiers (81/82) of SUZUKI, in terms of SUZUKI not provided that these apexes are different so as to provide the second width is larger than the first width. First, the Examiner notes that the first 81/82) of SUZUKI. Secondly, the Examiner notes that the Applicant does not have support within the originally filed specification for the limitation, “wherein the second width is larger than the first width”, as discussed within the rejection of claims 1 and 17 under 35 U.S.C.112(a). The only support the Applicant provides for such limitations is to figures 2, 4, 8, and paragraphs 73-74. However, the paragraphs fail to provide any references to a first width and second width having different extents, such that the second is larger than the first width. More so, the Applicant cannot rely upon the drawings, as the drawings were not provided to scale or with any recitations within the specification, as originally filed, to suggest or lead those having ordinary skill within the art to understand that a width, such as an end width of the downstream portion, was correlated to a width, such as an beginning width of the upstream portion.  Without such recitations or suggestive disclosure, the claims are not supported to the comparison of widths between the upstream’ s first width and the downstream’ s second width. For at least the above reasons recited, the Examiner is not persuaded to Applicant’s arguments.
At page 12, the Applicant asserts that the rejections of claims 2, 11, 13, 16, 18, and 20 the previously presented rejections under 35 U.S.C. 103 should be withdrawn, in view of Applicant’s amendments/arguments to independent claims 1 and 17. However, for at least the above reasons recited, the Examiner is not persuaded to Applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JINNAI (US 9,759,436 B2) discloses a motor support structure and discusses width/length in terms of rigidity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/12/2021